Title: To George Washington from Colonel William Grayson, 22 April 1777
From: Grayson, William
To: Washington, George

 

Dr Sir.
Dumfries [Va.] Aprill 22nd 1777.

I reciev’d your letter dated the 12th of March, from Morriss Town, yesterday, & am heartily sorry, there exists such a necessity for men, & that there is such an inability on my part to remove it.
When I delivered recruiting commissions, I directed the officers, who were remote, to send their recruits to this place, that I might forward them whenever I collected a number to Head Quarters. This has produced no effect, & there are only now here twelve men belonging to Captain Moore, & one of Capt. Smiths, five others, that he writes me he has sent having never appeared; These are innoculated by my orders & are well; had there been any others of that denomination, or could I ever have collected fifty or near the number, I should have sent them long ago.
Since my last, I am inform’d Lieutenant McCarty is full; & I believe this is nearly the case with Capt. McGuire as to his Quota; these as also those of Loudoun Frederick and Berkeley I have directed to be innoculated immediately at Colchester and Alexandria; and have renewed my orders to the different officers to send forward their recruits without delay that they may be innoculated; Out of the first that are ready I shall form a detachment & push them on with all expedition, and I hope it will be quickly succeeded by another. I heartily wish it was in my power to give satisfaction in this business, but if men will not inlist it is not in our power to force them: I cordially wish there was some coercive authority to oblige those who are proper for that purpose to go into the service of their country: if this was the case the regiment would soon be full, as there is not a want of men but of inclination.
With respect to innoculating the men in the different Counties; I would gladly execute your orders, if it was by any means practicable, but there are so many obstacles, & if they could be surmounted it would be attended with so much delay, expence, & danger to the men that I am satisfy’d it would neither answer your intentions or expectations.
If proper medicine, Molasses & other provisions could be laid in witht a Commissary, & good Physicians provided I am certain that the Courts would not agree to it unless it was in their County before: they have refused Col. Baylor in Fredericksburgh & Col. Powell in Loudoun; I inclose you his letter, by which you will percieve the assistance we are likely to get from the leading men of a Government founded on popularity.
The recruits that come in (untill I have your orders to the contrary)

I shall have innoculated at Colchester and Alexandria; there being no room at this place.
I observe you have said nothing about blankets; & therefore as it is growing warm, I shall not detain the men on that account, but depend on getting what we cannot provide here in Philada. I am with the greatest respect Yr Affect. frd & Most Obedt Servt

Willm Grayson

